229 F.2d 178
Everett Wesley DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 5257.
United States Court of Appeals Tenth Circuit.
January 6, 1956.

Everett Wesley Davis, pro se.
John F. Raper, Jr., U. S. Atty., Cheyenne, Wyo., for United States.
Before BRATTON, Chief Judge, PICKETT, Circuit Judge, and MELLOTT, District Judge.
PER CURIAM.


1
This is an appeal from an order denying a motion to vacate a judgment, filed under the provisions of 28 U.S.C.A. § 2255.


2
While the appellant Davis was a parolee from the Kansas State Penitentiary he was convicted in the United States District Court for the District of Wyoming for interstate transportation of falsely made securities, 18 U.S.C.A. § 2314, and sentenced to a term of two and one-half years in prison.


3
Davis contends that during the period of his parole the Kansas courts had exclusive jurisdiction over his person and that the judgment and sentence of the Federal court was a nullity. The question has been previously determined adversely to the contention of the appellant. Rawls v. United States, 10 Cir., 166 F.2d 532; Craig v. Hunter, 10 Cir., 167 F.2d 721; Lowe v. United States, 10 Cir., 211 F.2d 407.


4
Affirmed.